EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Katie L. Strong (Reg # 76,442) on 02/22/22.
The application has been amended as follows: 
In claim 1, page 5, please delete the phrase “PA is the payload moiety” and replace it with the phrase ---PA is a payload moiety---.
In claim 1, page 6, please delete the phrase “PA is the payload moiety” and replace it with the phrase ---PA is a payload moiety---.
In claim 8, page 11, please delete the phrase “PA is the payload moiety” and replace it with the phrase ---PA is a payload moiety---.
In claim 10, page 13, please delete the phrase “PA is the payload moiety” and replace it with the phrase ---PA is a payload moiety---.
In claim 11, page 14, please delete the phrase “PA is the payload moiety” and replace it with the phrase ---PA is a payload moiety---.
In claim 12, page 15, please delete the phrase “PA is the payload moiety” and replace it with the phrase ---PA is a payload moiety---.
In claim 29, page 36, please delete the phrase “PA is the residue” and replace it with the phrase ---PA is a residue---.
Claim 33 (Canceled).

In claim 34, page 63, please delete the phrase “PA is the payload moiety” and replace it with the phrase ---PA is a payload moiety---.
In claim 38, page 63, please delete the phrase “PA is the payload moiety” and replace it with the phrase ---PA is a payload moiety---.
Claim 75 (Canceled).
















REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments have overcome the claims rejections of the office action mailed 08/27/21. Consequently, the said rejections are withdrawn.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 1, 5-26, 28-32, 34, 38-40, 59, 70-74, 76-96 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record. The compounds of Applicant’s claimed invention are different from the compounds of the prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. In particular, the claimed compounds possess structural differences to the compounds of prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. In summary, the compounds or cyclodextrin protein drug conjugates of the instant invention contain chemical moieties or substituents that are different to that of the compounds and also contains chemical moieties or substituents that are covalently and structurally bonded or linked differently to that of the compounds of the prior art, and are not suggested or obvious over the prior art. For example, the prior art does not disclose or suggest Applicant’s claimed compound having all the recited limitations which includes particular structural features limitations such as the specific chemical structure of the cyclcodextrin antibody drug conjugates of formula (Ib1), (Ib2), (Ic1) and (1e) which are composed of the chemical components or constituents, cyclodextrin, antibody, linker, and cytotoxic agent.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MICHAEL C HENRY/Examiner, Art Unit 1623